DETAILED ACTION
Election/Restrictions
Claims 1-3, 6-14, and 20 are allowable. The restriction requirement between Species I and II, as set forth in the Office action mailed on 14 January 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 14 January 2020 is withdrawn. Claims 4 and 5, directed to Species II, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-14 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires a hydraulic blow molding apparatus comprising a container forming station including a forming head coupled to a source of liquid end product. The container forming station also includes a mold configured to receive a preform. The container forming station is configured to inject the liquid end product into the preform and expand the preform into contact with interior surfaces of the mold to simultaneously form and fill a container with the liquid end product. The hydraulic blow molding apparatus further includes a fluid tight seal configured to be engaged with the container while the container is within the container forming station. The seal includes an axially extending ring configured for fluid tight engagement with an axially extending inner surface of the container whereby the seal is retained on the container. The fluid tight engagement is one of a press-fit or frictional engagement.
U.S. Patent Application Publication No. 2016/0052190 (“Frankenberger”) 
Even if the pre-closure 30 is in press-fit or frictional engagement with the container 2, this does not necessarily mean that the pre-closure 30 provides a fluid tight seal, especially given that Frankenberger discloses a desire to provide gas exchange between the interior and exterior of the container 2. See Figures 4-6 and paragraphs 39-41 of Frankenberger. With respect to the minor negative pressure that develops in the container 2 (see paragraph 38), a negative pressure can still develop without a fluid tight seal (see paragraph 40). Similarly, the pre-closure 30 can prevent liquid from exiting the container 2 without a fluid tight seal.
In view of the above, the disclosure of Frankenberger is insufficient to meet or render obvious all the limitations of claim 1, and it would not have been obvious to one of ordinary skill in the art to have modified the pre-closure 30 to provide a fluid tight seal given Frankenberger’s teaching that gas exchange is desirable. The remaining prior art fails to disclose or suggest the claimed seal in combination with a hydraulic blow molding apparatus.
Each of claims 2-14 and 20 is allowed based upon its dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726